Citation Nr: 1107589	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-29 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence have been received to 
reopen a claim of entitlement to service connection for a right 
knee disorder.

2.  Entitlement to a compensable rating for service-connected 
allergic rhinitis with deviated nasal septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to April 
2003.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions promulgated in April 2006 and 
January 2008 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The Board notes that the RO initially determined that new and 
material evidence had not been received to reopen the previously 
denied right knee claim.  However, the RO subsequently reopened 
the claim, and adjudicated the merits of the underlying service 
connection claim.  Despite the determination reached by the RO, 
the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a previously 
denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge in November 2010.  A transcript of this 
hearing has been associated with the Veteran's VA claims folder.

For the reasons detailed below, the Board finds that new and 
material evidence has been received to reopen the Veteran's right 
knee clam.  However, as addressed in the REMAND portion of the 
decision below, further development is required for resolution of 
the underlying service connection claim, as well as the claim for 
a compensable rating for the service-connected allergic rhinitis 
with deviated nasal septum.  Accordingly, these claims are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  All notification and development necessary for the 
disposition of the issue adjudicated by this decision have been 
completed.

2.  Service connection was previously denied for a right knee 
disorder by a December 2004 rating decision.  The Veteran was 
informed of this decision, including his right to appeal, and did 
not appeal.

3.  The evidence received since the last prior denial of service 
connection for a right knee disorder was not previously submitted 
to agency decisionmakers, relates to an unestablished fact 
necessary to substantiate the claim, is not cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received to reopen the 
claim of entitlement to service connection for a right knee 
disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

For the reasons detailed below, the Board finds that new and 
material evidence has been received to reopen the Veteran's claim 
of service connection for a right knee disorder.  Accordingly, no 
further discussion of the VCAA is required with respect to this 
aspect of his appeal as any deficiency has been rendered moot.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the Veteran essentially contends that his right 
knee disorder is secondary to his service-connected disabilities 
of both ankles and the left knee.  Under section 3.310(a) of VA 
regulations, service connection may be established on a secondary 
basis for a disability which is proximately due to or the result 
of service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups 
of symptoms of a condition, alone, do not constitute sufficient 
evidence aggravation unless the underlying condition worsened.  
Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In this case, service connection was previously denied for a 
right knee disorder by a December 2004 rating decision.  The 
Veteran was informed of this decision, including his right to 
appeal, and did not appeal.  Consequently, that decision is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  Further, the Court has also held 
that in order to reopen a previously and finally disallowed claim 
there must be new and material evidence presented since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other 
grounds). 

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence 
raises a reasonable possibility of substantiating a claim is 
"low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  
Furthermore, in determining whether this low threshold is met, VA 
should not limit its consideration to whether the newly submitted 
evidence relates specifically to the reason why the claim was 
last denied, but instead should ask whether the evidence could 
reasonably substantiate the claim were the claim to be reopened, 
either by triggering the Secretary's duty to assist or through 
consideration of an alternative theory of entitlement.  Id. at 
118.  

The evidence submitted to reopen a claim is presumed to be true 
for the purpose of determining whether new and material evidence 
has been submitted, without regard to other evidence of record.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

The evidence on file at the time of the December 2004 rating 
decision included statements from the Veteran, his service 
treatment records, as well as post-service medical records which 
cover a period through 2004.  In pertinent part, service 
treatment records dated in 1981 showed treatment for complaints 
of a left knee injury, but not the right.  Moreover, nothing in 
the service treatment records indicate any problems associated 
with the right knee, to include on service examination reports. 

The Board further notes that while the Veteran contended he had 
bilateral knee problems due to having to alter his running style 
due to bilateral ankle disorders (and for which service 
connection has been established), the post-service medical 
records also did not document a right knee disorder.  For 
example, a November 2004 VA medical examination included findings 
of a left knee disorder, but nothing in regard to the right.

The December 2004 rating decision, in pertinent part, denied 
service connection for disabilities of both knees.  In regard to 
the right knee claim, the decision stated that the evidence of 
record failed to indicate the existence of a current disability 
that could be attributed to an injury or disease incurred in or 
aggravated by active duty service.

The evidence added to the record since the December 2004 rating 
decision includes additional statements from the Veteran, his 
testimony at the November 2010 Board hearing, as well as post-
service medical records which cover a period through 2009.  Among 
other things, the Board observes that these records document a 
current right knee disability.  For example, a March 2006 VA 
medical examination diagnosed right knee sprain.  A more recent 
August 2009 VA medical examination included a diagnosis of right 
knee degenerative joint disease.  Simply put, this additional 
evidence addresses one of the bases for the prior denial.  In 
addition, the Board notes that service connection has since been 
established for a left knee disorder, which provides another 
basis upon which to establish secondary service connection that 
was not present at the time of the prior denial.  

In view of the foregoing, the Board finds that the evidence 
received since the last prior denial of service connection for a 
right knee disorder was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, is not cumulative nor redundant of the 
evidence of record at the time of the last prior final denial, 
and raises a reasonable possibility of substantiating the claim.  
As such, new and material evidence has been received pursuant to 
38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the appeal does not end with the determination 
that new and material evidence has been received.  The Board must 
now address the merits of the underlying service connection 
claim.  The presumption that the evidence is true without regard 
to the other evidence of record no longer applies.

For the reasons stated below, the Board finds that further 
development is required for a full and fair resolution of the 
Veteran's claim of service connection for a right knee disorder.


ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for a right knee 
disorder, the claim is reopened.  To this extent only, the 
benefit sought on appeal is allowed.


REMAND

In this case, the Board notes that both the aforementioned March 
2006 and August 2009 VA medical examinations addressed the 
etiology of the Veteran's right knee disorder.  However, the 
March 2006 VA examiner stated that he could not attribute the 
Veteran's right knee condition to incidents in military service 
without speculating.  Similarly, the August 2009 VA examiner 
stated that he could not offer an opinion as to the right knee 
and service-connected conditions of the left knee and both ankles 
because such knowledge was not available in the medical 
literature, and any opinion would be speculation.  The examiner 
further stated that they could not tell without speculation if 
the right knee was aggravated by the service-connected 
disabilities.  

The Board notes, however, that in Jones v. Shinseki, 23 Vet. App. 
382 (2010), the Court admonished the Board for relying on medical 
opinions that also were unable to establish this required 
linkage, without resorting to mere speculation, as cause for 
denying the Veteran's claims.  In Jones, the Court noted it was 
unclear whether the examiners were unable to provide this 
requested definitive medical comment on etiology because their 
limits of medical knowledge had been exhausted or, instead, for 
example, they needed further information to assist in making this 
determination (e.g., additional records and/or diagnostic 
studies) or other procurable and assembled data.

The Court in Jones acknowledged there are instances where a 
definitive opinion cannot be provided because required 
information is missing or can no longer be obtained or current 
medical knowledge yields multiple possible etiologies with none 
more likely than not the cause of the claimed disability.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board 
need not obtain further medical evidence where the medical 
evidence "indicates that determining the cause is speculative"). 
The Court in Jones held, however, that in order to rely upon a 
statement that an opinion cannot be provided without resort to 
mere speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis for the opinion 
must be provided by the examiner or apparent upon a review of the 
record.

In this case, it is not clear from the evidence, particularly the 
August 2009 VA medical examination, why the examiner was unable 
to provide an opinion without resort to speculation.  For 
example, it is not clear what "medical literature" the examiner 
was referring to when stating such a relationship was not 
demonstrated therein.  As such, the examination is not adequate 
for resolution of this case.

The Board is cognizant of the holding of Waters v. Shinseki, 601 
F.3d 1274 (Fed. Cir. 2010), in which the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held in the 
context of a claimant contending secondary service connection 
that the Veteran's own conclusory generalized statement that his 
service illness caused his present medical problems was not 
enough to entitle him to a medical examination.  However, in that 
case the claimant contended his diabetes mellitus and 
hypertension were secondary to his in-service schizophrenia.  The 
facts of this case are different.  Diseases such as diabetes 
mellitus and hypertension are not the type of conditions 
generally subject to lay observation as contemplated by Jandreau, 
492 F.3d at 1377.  In this case, the Veteran is contending that 
there is a relationship between his service-connected orthopedic 
disabilities and his claimed orthopedic disability of the right 
knee.  As such, these do appear to be the type of conditions 
subject to lay observation as contemplated by Jandreau.  The 
Board further notes that once VA undertakes an examination, even 
if not required to do so, an adequate one must be produced.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. § 
4.2 (stating that if the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes).

In view of the foregoing, the Board finds that the Veteran's 
right knee claim must be remanded for a new examination in order 
to adequately evaluate his contention of secondary service 
connection.

With respect to the claim of entitlement to a compensable rating 
for the service-connected allergic rhinitis with deviated nasal 
septum, the Board acknowledges the Veteran was also accorded VA 
medical examinations of this disability in March 2006 and August 
2009.  However, at the November 2010 Board hearing, the Veteran 
indicated that the evidence of record did not accurately reflect 
the nature and severity of his service-connected disability.  
Moreover, it was intimated that the disability had increased in 
severity since the most recent examination.  

VA's General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Consequently, the Board concludes that a 
contemporaneous VA examination is needed in order to make an 
informed decision regarding the Veteran's current level of 
functional impairment and adequately evaluate his current level 
of disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where the record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to assist 
requires a contemporaneous medical examination - particularly if 
there is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, the 
Board must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).  

As the Board has determined that new examinations are necessary 
in the instant case, the Veteran is hereby informed that 38 
C.F.R. § 3.326(a) provides that individuals for whom examinations 
have been authorized and scheduled are required to report for 
such examinations.  The provisions of 38 C.F.R. § 3.655 addresses 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without "good 
cause," fails to report for such examination, action shall be 
taken.  At (b) it is provided that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based on 
the evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, or 
a claim for increase, the claim shall be denied.

The Board further finds that any outstanding medical records 
documenting the treatment the Veteran has received for his right 
knee and service-connected allergic rhinitis with deviated nasal 
septum should be obtained while this case is in remand status.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his right knee 
and allergic rhinitis with deviated nasal 
septum since August 2009.  After securing any 
necessary release, the AMC/RO should obtain 
those records not on file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to evaluate the 
current nature and severity of his service-
connected allergic rhinitis with deviated 
nasal septum.  The claims folder should be 
made available to the examiner for review 
before the examination.  In addressing the 
current severity of the Veteran's allergic 
rhinitis with deviated septum, the examiner 
should specifically comment on the 
Veteran's competent November 2010 report of 
experiencing full blockage of one nasal 
passage, particularly if there is no nasal 
blockage at the time of the examination.  

3.  The Veteran should also be afforded an 
examination to address the nature and 
etiology of his right knee disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not (50 
percent or greater likelihood) that any 
current disability of the right knee was 
incurred in or otherwise the result of the 
Veteran's active service.  In addressing 
whether the Veteran's right knee disability 
had its clinical onset during his period of 
active service, the examiner should 
specifically address and consider the 
Veteran's competent report of having 
experienced right knee pain in service, and 
in the years since his separation from 
service.

If it is determined that the current right 
knee disorder is not directly related to 
active service, an opinion must be 
expressed as to whether it is at least as 
likely as not that it was caused by or 
aggravated by the service- connected left 
ankle, right ankle, and/or left knee 
disorder, to include as a result of an 
altered gait caused by these disabilities.  
By aggravation the Board means a permanent 
increase in the severity of the underlying 
disability beyond its natural progression.  
If it is determined that any of these 
disabilities aggravated the right knee, the 
examiner should identify the level of 
disability caused by the service-connected 
disability(ies), to the extent possible.

A complete rationale for any opinion 
expressed must be provided, to include if 
the examiner determines they cannot provide 
an opinion without resorting to 
speculation.

4.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination reports to 
ensure that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained after the issuance of the 
last SSOC in September 2009, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this remand, 
the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


